DETAILED ACTION
An after-final amendment, filed under the AFCP, was received on 8/22/22.  This amendment cannot be entered at this time because it presents new issues for further search and consideration which go beyond the limited time provided for under the AFCP 2.0.  For example, claim 1 now recites that the electrode is configured for implantation into the human body.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that none of the cited art teaches that the electrode is configured for implantation into the human body.  This is not persuasive as this amendment has not been entered at this time.
Applicant also argues that Vanden Bulcke’s lift-off technique for forming platinum has not applicability to dissolving organic precursor metals.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Vanden Bulcke is not relied upon for teaching how to deposit platinum, but rather for how encapsulation is a means for ensuring that a platinum layer is biocompatible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712